Case 1:19-cv-13797-TLL-PTM ECF No. 21 filed 06/29/20                    PageID.385       Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

PATSY ENOS,

                       Plaintiff,
v                                                      Case No. 19-13797
                                                       Honorable Thomas L. Ludington
JOSEPH WENTA, and                                      Magistrate Judge Patricia Morris
METROPOLITAN LIFE
INSURANCE COMPANY

                  Defendants.
______________________________________/

                    ORDER DIRECTING SUPPLEMENTAL BRIEFING
       On or about November 25, 2019, Plaintiff Patsy Enos filed a complaint in the Probate Court

of Tuscola County, Michigan against Defendants Joseph Wenta and Metropolitan Life Insurance

Company (“MetLife”). ECF No. 1. Wenta is the personal representative for the estate of John

Hayward. Id. at PageID.11. Enos claims that she is the sole beneficiary of Hayward’s General

Motors Life and Disability Benefits Program (“Plan”). Id. at PageID.2, 11. She alleges that after

Hayward had been admitted to hospice care, Hayward changed the Plan’s beneficiary to Wenta.

Id. at PageID.11. Enos claims that “Hayward was infirm, physically and medically unsound, and

unable to make reasoned decisions concerning his affairs.” Id. Hayward died five days later on

April 7, 2019. Id. Plaintiff claims that the change of beneficiary is invalid because it was the result

of Wenta’s undue influence over Hayward. Id. at PageID.12.

       At the time of filing the complaint, MetLife was holding the policy funds pending a

determination of Hayward’s competency at the time he changed the Plan beneficiary. ECF No. 1

at PageID.16. It sent a letter to Defendant Wenta’s attorney (Gregory Schrot) and Plaintiff,

explaining that there was a dispute regarding the designation of the Plan’s beneficiary. It provides:
Case 1:19-cv-13797-TLL-PTM ECF No. 21 filed 06/29/20                  PageID.386      Page 2 of 7



       We have thoroughly reviewed your claims to the referenced benefits.
       Unfortunately, Ms. Enos’ claim, based on the beneficiary designation dated
       November 13, 2015, and Atty. Schrot’s client’s claim, based on the beneficiary
       designation dated April 2, 2019, are adverse to one another and raise questions of
       fact and law that cannot be resolved by MetLife without exposing the plan to the
       danger of double liability.

       What you need to know
         • Plan Participant: John Hayward
         • Plan Name & Group No.: General Motors/15500 (Basic Life Insurance)
         • Claim No.: 21905004621
         • Amount: $62,500.00
         • Mr Schrot’s Client: Joseph Wenta - Successor Trustee of the John Hayward
             Revocable Living Trust dated April 2, 2019

ECF No. 1 at PageID.16.

       On December 27, 2019, MetLife removed the claim to this Court. ECF No. 1. It reasoned

that federal jurisdiction existed pursuant to the Employee Retirement Income Security Act

(“ERISA”). All pretrial matters were referred to Magistrate Judge Morris. ECF No. 3.

       On January 15, 2020, Plaintiff Enos and Defendant Wenta filed a joint motion to remand

the case. ECF No. 5. They argued that though the Plan is regulated by ERISA, it “does not ‘arise’

under federal law as the only issue presented is one purely of state law and interpretation; to wit,

the validity of a beneficiary designation. Id. at PageID.28.

       That same day, MetLife filed a motion to deposit the Plan funds with the Court and to be

dismissed as a defendant. ECF No. 6. It represented that it had no interest in the case or the Plan

benefits “other than acknowledging that such benefits are payable to the proper beneficiary.” Id.

at PageID.48.

       On March 24, 2020, Judge Morris issued a report recommending that both motions be

denied. ECF No. 14. She recommended denying Plaintiff Enos’s and Defendant Wenta’s joint

motion to remand because:



                                                -2-
Case 1:19-cv-13797-TLL-PTM ECF No. 21 filed 06/29/20                      PageID.387       Page 3 of 7



          Although determining whether a change in designation of beneficiary was the
          product of undue influence sounds like a State Probate Court question rather than a
          topic for federal court, “claims touching on the designation of a beneficiary of an
          ERISA-governed plan fall under ERISA’s broad preemptive reach and are
          consequently governed by federal law.”

Id. at PageID.170 (quoting Tinsley v. General Motors Corp., 227 F.3d 700, 704 (6th Cir. 2000)).

          Judge Morris further recommended denying MetLife’s motion to deposit the Plan funds

with the Court because:

          It is understandable that Met Life would like to simply turn the life insurance
          proceeds over to the court and then let the court decide to whom the proceeds should
          be paid. This process would meet some of the underlying rationale for interpleader
          actions. However, this action was not filed as an interpleader action, nor was it
          removed on that basis. It was filed by Plaintiff and it was removed by Defendant
          Met Life based not on interpleader but rather based on federal question jurisdiction
          under ERISA. I suggest that Defendant Met Life cannot have it both ways, asserting
          federal question jurisdiction for removal and then attempting to characterize the
          jurisdictional basis under interpleader. I also note, on a more obvious note, that this
          case was not filed by Met Life as Plaintiff seeking interpleader under § 1335. More
          importantly, as noted above, diversity of citizenship is not met in this case.

Id. at PageID.172–73.

          Only MetLife filed an objection to the report. ECF No. 15. Because neither Plaintiff nor

Defendant Wenta objected to Judge Morris’ recommendation, their motion to remand will be

denied.

                                                    I.

          Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

magistrate judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the magistrate judge; the Court may not act solely on the



                                                   -3-
Case 1:19-cv-13797-TLL-PTM ECF No. 21 filed 06/29/20                    PageID.388      Page 4 of 7



basis of a magistrate judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the magistrate judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 II.

       As explained above, Plaintiff and Defendant Wenta’s joint motion to remand will be denied

because neither party objected to Judge Morris’ recommendation that the motion be denied.

Federal jurisdiction exists because the Plan is governed by ERISA. The Sixth Circuit has

explained:

       The Supreme Court has explained that a suit by a beneficiary to recover benefits
       from an ERISA-covered plan “falls directly under § 502(a)(1)(B) of ERISA, [29
       U.S.C. § 1132(a)(1)(B),] which provides an exclusive federal cause of action for
       resolution of such disputes.” Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 62–

                                                -4-
Case 1:19-cv-13797-TLL-PTM ECF No. 21 filed 06/29/20                  PageID.389      Page 5 of 7



       63, 107 S.Ct. 1542, 95 L.Ed.2d 55 (1987). Moreover, this court has held that claims
       touching on the designation of a beneficiary of an ERISA-governed plan fall under
       ERISA’s broad preemptive reach and are consequently governed by federal law.
       See, e.g., Metropolitan Life Ins. Co. v. Marsh, 119 F.3d 415, 420 (6th Cir.1997);
       Pressley, 82 F.3d at 129; McMillan v. Parrott, 913 F.2d 310, 311 (6th Cir.1990)
       (“The designation of beneficiaries plainly relates to these ERISA plans, and we see
       no reason to apply state law on this issue.”).

Tinsley v. Gen. Motors Corp., 227 F.3d 700, 704 (6th Cir. 2000). Accordingly, this Court has

jurisdiction to hear Plaintiff’s complaint.

                                               III.

       MetLife objected to Judge Morris’s recommendation to deny its motion to deposit the Plan

funds and be dismissed. MetLife claims that the motion qualifies for an interpleader, which is “an

equitable proceeding that ‘affords a party who fears being exposed to the vexation of defending

multiple claims to a limited fund or property that is under his control a procedure to settle the

controversy and satisfy his obligation in a single proceeding.’” United States v. High Tech. Prod.,

Inc., 497 F.3d 637, 641 (6th Cir. 2007) (quoting 7 Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 1704 (3d ed. 2001)).

       MetLife brought its motion pursuant to 28 U.S.C. § 1335, which provides:

       (a) The district courts shall have original jurisdiction of any civil action of
       interpleader or in the nature of interpleader filed by any person, firm, or
       corporation, association, or society having in his or its custody or possession money
       or property of the value of $500 or more, or having issued a note, bond, certificate,
       policy of insurance, or other instrument of value or amount of $500 or more, or
       providing for the delivery or payment or the loan of money or property of such
       amount or value, or being under any obligation written or unwritten to the amount
       of $500 or more, if

               (1) Two or more adverse claimants, of diverse citizenship…are claiming or
               may claim to be entitled to such money or property…and if (2) the plaintiff
               has deposited such money or property or has paid the amount of or the loan
               or other value of such instrument or the amount due under such obligation
               into the registry of the court, there to abide the judgment of the court…




                                               -5-
Case 1:19-cv-13797-TLL-PTM ECF No. 21 filed 06/29/20                  PageID.390      Page 6 of 7



28 U.S.C. § 1335; ECF No. 6 at PageID.57–58. An important factor to be considered in

determining whether to entertain an interpleader action is “whether the stakeholder legitimately

fears multiple vexation directed against a single fund [or property].” High Tech. Prods., 497 F.3d

at 642 (citation omitted).

       MetLife contends that Judge Morris erred when she recommended denying its motion. It

cites to Tennyson v. Metropolitan Life Ins. Co. in which Judge Goldsmith granted MetLife’s

interpleader action. Case No. 16-13799, ECF No. 29 (E.D. Mich. July 21, 2017). However,

MetLife does not explain why it should be granted an exception to the diversity requirement of 28

U.S.C. § 1335. The statute mandates that there exist “[t]wo or more adverse claimants, of diverse

citizenship.” 28 U.S.C. § 1335(a)(1) (emphasis added). The statute is clear that the adverse parties

must be diverse. See State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 530 (1967) (“This

provision has been uniformly construed to require only ‘minimal diversity,’ that is, diversity of

citizenship between two or more claimants…”). There is a lack of diversity in this case because

the two claimants, Plaintiff Enos and Defendant Wenta, are both Michigan residents.

       MetLife is not entitled to relief under 28 U.S.C. § 1335. However, Federal Rule of Civil

Procedure 67 permits a party to deposit funds with the Court under certain circumstances. It

provides:

       If any part of the relief sought is a money judgment or the disposition of a sum of
       money or some other deliverable thing, a party—on notice to every other party and
       by leave of court—may deposit with the court all or part of the money or thing,
       whether or not that party claims any of it. The depositing party must deliver to the
       clerk a copy of the order permitting deposit.

Fed. R. Civ. Pr. 67. It is unclear why Plaintiff and Defendant Wenta would object to the dismissal

of MetLife as a defendant once MetLife deposits the Plan funds with the Court pursuant to Rule

67. The only relief that Plaintiff seeks in her complaint from MetLife is the Plan funds. Nothing



                                               -6-
Case 1:19-cv-13797-TLL-PTM ECF No. 21 filed 06/29/20                   PageID.391      Page 7 of 7



more. After depositing the Plan funds, Metlife presumably would have no other role to play as a

party in the litigation, notwithstanding the fact that its employees might be relevant witnesses.

Plaintiff has filed a motion to compel depositions for certain MetLife employees. ECF No. 17.

However, MetLife does not have to be a party to the litigation in order for Plaintiff to obtain these

depositions. Such information can be obtained through a subpoena.

                                                IV.

       Accordingly, it is ORDERED that Plaintiff and Defendant Wenta are directed to submit

either separate or joint supplemental briefing by July 10, 2020 explaining why MetLife should not

be permitted to deposit the Plan funds with the Court pursuant to Rule 67 and be dismissed as a

defendant. The briefing may not exceed 3 pages in length.



Dated: June 29, 2020                                  s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                                -7-
